Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive. During the interview conducted on 2/17/22 between Examiner and Applicant’s representative, both parties agreed that if the claims were amended to clarify that the instant invention obtains a non-blockchain address (e.g. email address, SMS number, social media identifier, etc.) directly from a record on the blockchain, and sends the off-chain notification message directly to that address, it would distinguish over the prior art; in contrast, the Zinder reference primarily teaches obtaining a blockchain (i.e. Bitcoin wallet) address and sending an on-chain notification to the entity who owns said wallet.  Although Zinder has no explicit teaching of using any off-chain notifications, the Blockchain.info secondary reference teaches that it was known for users of certain cryptocurrency exchanges to create pre-existing mappings between their Bitcoin wallet addresses and one or more non-blockchain addresses to receive notification regarding relevant Bitcoin transactions.  However, upon review of the amended claims as presented in the most recent amendment, the claims do not reflect what was agreed upon, noting that (a) the “notification address” of the first “traversing…” limitation need not necessarily be the same “notification address” that the invention sends an off-chain notification to in the second limitation; and consequently (b) there is no requirement that the “notification address” obtained in the first limitation cannot be a blockchain address or Bitcoin wallet address.  Thus, the previous prior art still reads on the claims even as currently amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 & 17 of copending Application No. 16/344,246 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the former claim(s) fully encompasses that of the latter.  To illustrate (emphasis Examiner’s):
Instant Application
Co-pending application 16/344,246

1. A method of controlling a transfer via a blockchain, the method comprising the steps: identifying at least one transaction (Tx) on a blockchain which comprises: an unspent transaction output (UTXO) relating to a tokenised asset associated with an asset controller; and an input which spends an output from a previous transaction that is locked by a redeem script hash; and for each identified transaction (Tx), generating an incomplete blockchain transaction comprising: a first output comprising a copy of the redeem script hash; and a second output which is modifiable such that only the asset controller is able to specify a recipient for the second output. 
1. An electronic communication or notification method, the method comprising the steps of: 

sending an off-blockchain electronic notification to a notification address which is provided as metadata within an unlocking script of an input of a transaction (Tx1) on a blockchain. 
16. A method according to claim 1 and comprising the step of:
 
sending a signal and/or an electronic notification to a notification address which is provided as metadata within an unlocking script of an input of a transaction (Tx1) on a blockchain.
4. A method according to claim 1 wherein: the electronic notification comprises: an incomplete or complete blockchain transaction, and/or information relating to a location of, or means of access to, an incomplete blockchain transaction; and/or information relating to an incomplete or complete blockchain transaction.
17. The method of claim 16 wherein: the signal or notification provides a prompt, trigger or alert to a recipient relating to the incomplete blockchain transaction. 


	As can be seen, even though dependent claims 16 & 17 of the ‘246 application inherit additional limitations from their parent claim 1, nevertheless the actual limitations specific to those claims are sufficiently similar to those of claims 1 & 4 of the instant application such that the instant claims constitute a broader and non-patentably-distinct variation of the invention of claims 16 & 17 of the ‘246 application.  Consequently, anything that would infringe claims 16 and/or 17 of the ‘246 application would also necessarily infringe claims 1 and/or 4 of the instant application, resulting in two patents on the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zinder (U.S. Patent Publication 2017/0005804) in view of “Payment Notifications” (hereinafter, “Blockchain.info”).

Regarding claims 1 and 15:
Zinder discloses an electronic communication or notification method and corresponding system, the method comprising the steps of: traversing a blockchain to obtain a notification address provided as metadata within an unlocking script of an input of a transaction (Tx1) on a blockchain (paragraph 0098: “…and the order submitting user [is] notified…”; metadata within an unlocking script at paragraph 0067; see also paragraph 0127 regarding user identifiers constituting metadata); and sending an electronic notification to a notification address (Ibid). 
Zinder does not disclose wherein the notification occurs off the blockchain.  However, Blockchain.info discloses a Bitcoin wallet software product known to exist prior to the instant invention wherein one’s Bitcoin address(es) could be linked to one or more off-blockchain communication services, including the use of non-standard unlocking scripts (entire article, but particularly page 2, “Usage Notes”).  It would have been obvious prior to the effective filing date of the instant invention for one to receive a notification about a blockchain transaction via a communication method outside of the blockchain, as this was clearly a known option within the grasp of a person of ordinary skill in the art.  If receiving a notification about a particular transaction (including a potentially failed transaction such as a double-spend: page 2, “Usage notes”) via a conventional communication channel such as email or SMS would lead to success, it would be the result not of innovation but of ordinary skill and common sense.

Regarding claim 2:	The combination further discloses wherein the unlocking script is arranged and/or provided in order to spend an output from a further transaction (Tx2) on the blockchain (Zinder: paragraph 0068). 

Regarding claim 3:	The combination further discloses wherein the input of the transaction (Tx1) and/or an output of a further transaction (Tx2) is associated with a tokenised asset represented on, or referenced via, the blockchain (tokenized assets at Zinder: paragraphs 0072 & 0124). 

Regarding claim 4:	The combination further discloses wherein: the electronic notification comprises: an incomplete or complete blockchain transaction, and/or information relating to a location of, or means of access to, an incomplete blockchain transaction; and/or information relating to an incomplete or complete blockchain transaction (Zinder: paragraph 0098). 

Regarding claim 5:	The combination further discloses wherein: the notification address is associated with an asset or resource represented on the blockchain, or a controller of an asset or resource represented on the blockchain (Zinder: paragraph 0127). 

Regarding claim 6:	The combination further discloses the step of: traversing the blockchain to identify the transaction (Tx1) or further transaction (Tx2) (Zinder: paragraph 0056). 

Regarding claim 7:	The combination further discloses the step of: submitting a transaction to a blockchain, wherein the transaction (Tx1) comprises an unspent output (UTXO) which includes a redeem script that requires the provision of a notification address within the metadata of an unlocking script in order to spend an output (UTXO); wherein: the unspent output (UTXO) transfers ownership or control of, or otherwise relates to, a tokenised asset represented on, or referenced via, the blockchain (Zinder: paragraphs 0062-0063). 

Regarding claim 8:	The combination further discloses wherein: the notification address is provided as a parameter in the unlocking script of the transaction (Tx1) (Zinder: paragraph 0127). 

Regarding claim 9:	The combination further discloses the step of: using a redeem script to ensure that a notification address has been provided in the unlocking script (the programmatic script that executes to validate and complete the transaction at Zinder: paragraphs 0133-0138). 

Regarding claim 10:
The combination further discloses wherein the redeem script comprises: a value indicating how many notification addresses must be supplied by the unlocking script (Zinder: paragraph 0140). 

Regarding claim 11:	The combination further discloses wherein a plurality of notification addresses is provided within the unlocking script (Zinder: paragraphs 0107-0108). 

Regarding claim 12:	The combination further discloses wherein: the notification address is a network address, a cryptographic key, a uniform resource locator (URI), email address or any other address or identifier which can be represented in the metadata of a script and used as a destination for an electronic communication (Zinder: e.g. paragraphs 0054 & 0065-0068). 

Regarding claim 13:	The combination further discloses wherein: at least one step of any preceding is performed by an automated computing resource or agent (Zinder: paragraph 0122). 

Regarding claim 14:	The combination further discloses and comprising the steps: detecting a designated or predetermined event (i.e. responding to an asset transfer request: Zinder, paragraphs 0095-0098); and sending the electronic notification in response to detection of the predetermined event (Zinder: Ibid). 

Regarding claim 16:
The combination further discloses wherein the system comprises: a blockchain (e.g. Abstract); and at least one autonomous computing agent arranged and configured to: traverse the blockchain (Zinder: paragraph 0131); and/or generate and or send the electronic notification (Zinder: Ibid). 

Regarding claim 17:
	The combination further discloses wherein the notification address is an identifier of an off-blockchain destination for an electronic communication (Blockchain.info: pages 1-2, each of “Email”, “SMS”, “Google Talk”, and “Skype” being off the blockchain).

Regarding claim 18:
	The combination further discloses wherein the notification address is provided in addition to a wallet address provided in the unlocking script (Blockchain.info: page 2, “Usage Notes”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: “Future Use Cases for Blockchain Technology: Distributed Email Services” (Buntinx).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        6/3/22


/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436